MORROW, Presiding Judge.-
The unlawful possession of intoxicatingliq-uor for the purpose of sale is,-the, offense; *1100penalty assessed at confinement in the penitentiary for two years.
It is charged in the indictment that in the county of Cherokee and state of Texas the appellant unlawfully possessed for the purpose of sale “potable liquor containing in excess of 1 per cent, of alcohol by volume.”
The indictment contains no averment that Chérokee county was one in which the local’ option law forbidding the sale of the liquor described in the indictment was in effect. The principles controlling the decision against the state in the ease of Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882, control the present appeal.
The judgment is reversed and the prosecution Ordered dismissed.